     Case 2:15-cv-01598-JAM-KJN Document 88 Filed 05/27/20 Page 1 of 1

 1

 2                                    UNITED STATES DISTRICT COURT

 3                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 4

 5    MICHAEL LENOIR SMITH,                             No. 2:15-cv-1598 JAM KJN P
 6                       Plaintiff,
 7           v.                                         ORDER
 8    DARREN ALBEE, et al.,
 9                       Defendants.
10

11          On February 20, 2020, plaintiff filed a request for reconsideration of the magistrate

12   judge’s order filed January 17, 2020, denying defendants’ motion for terminating sanctions, but

13   awarding defendants monetary sanctions in the amount of $1,440.00, which order was stayed

14   pending a showing that plaintiff has the ability to pay $1440.00. On February 24, 2020,

15   defendants filed an opposition.

16          Pursuant to E.D. Local Rule 303(f), a magistrate judge’s orders shall be upheld unless

17   “clearly erroneous or contrary to law.” Id. Upon review of the entire file, the court finds that it

18   does not appear that the magistrate judge’s ruling was clearly erroneous or contrary to law.

19          Therefore, IT IS HEREBY ORDERED that, upon reconsideration (ECF No. 85), the order

20   of the magistrate judge filed January 17, 2020 (ECF No. 84), is affirmed.

21
     DATED: May 26, 2020
22
                                                   /s/ John A. Mendez____________               _____
23

24                                                 UNITED STATES DISTRICT COURT JUDGE

25

26

27

28
                                                        1
